Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 1 of 20 - Page ID#: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION - COVINGTON


 SECURITIES AND EXCHANGE COMMISSION )
                                            )
                   Plaintiff,               )
                                            )
 v.                                         )
                                            )              Civil Action No. _____________
 JOHN BRIAN MCLANE, JR., and                )
 PAUL ANTHONY NASH                          )
                                            )
                   Defendants.              )
                                            )
 __________________________________________ )


                                         COMPLAINT

Plaintiff Securities and Exchange Commission alleges:

I.     INTRODUCTION

       1.      The Commission brings this action to enjoin Defendants John Brian McLane, Jr.

(“McLane”) and Paul Anthony Nash (“Nash”) from violating the registration and antifraud

provisions of the federal securities laws. From no later than July 2017 through at least May 2018,

Defendants operated an online pyramid and Ponzi scheme through Mindset 24 Global, LLC

(“Mindset 24”), a multilevel marketing company (“MLM”) that they owned and controlled.

During that time period, Defendants raised over $1 million from hundreds of individuals in the

United States and across the world through the unregistered offer and sale of securities in Mindset

24. In addition, in connection with the offer and sale of those securities, Defendants engaged in a

scheme to defraud investors and further engaged in practices that operated as a fraud or deceit

upon those investors.




                                               -1-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 2 of 20 - Page ID#: 2




       2.      Mindset 24 purported to be a legitimate personal development company that offered

different levels of online self-help instructional packages (“Series Packages”) to the public through

the company’s website. Investors who purchased the Series Packages were enrolled in Mindset

24’s compensation plan (“Compensation Plan”). Participants in the Compensation Plan

(“Participants”) were eligible to earn commissions from the recruitment of other investors and

from “profit sharing pools” into which Defendants placed a percentage of the proceeds from all

sales of the Series Packages company-wide.

       3.      Despite Defendants’ promotion of Mindset 24 as a legitimate operation, there were

no sales of Series Packages to bona fide retail customers; rather, all sales were to Participants, and

thus all of Mindset 24’s payouts to early Participants were made using funds received from later

Participants. Accordingly, Defendants operated Mindset 24 as a textbook pyramid and Ponzi

scheme.

       4.      Additionally, Defendants misappropriated approximately $51,000 of investor funds

as revenue for Mindset 24, and Nash misallocated approximately $20,000 of investor funds to

advantage a small minority of participants.

       5.      Defendants controlled all essential operations of Mindset 24, including creation of

the Compensation Plan; development of the website; promotion of the enterprise; collection of

investor funds and fees; establishment and maintenance of Participant accounts; and distribution

of commissions and payments to Participants.

       6.      Participants’ interests in the Compensation Plan were investment contracts

constituting securities, the offer or sale of which was neither registered with the Commission, as

required by the federal securities laws, nor exempt from registration.




                                                 -2-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 3 of 20 - Page ID#: 3




       7.      As a result of the conduct alleged in this Complaint, Defendants violated Sections

5 and 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77e and 77q(a); and

Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§ 78j(b) and 17 C.F.R. § 240.10b-5. Unless restrained and enjoined, Defendants are reasonably

likely to continue to violate the federal securities laws.

       8.      The Commission therefore respectfully requests the Court enter: (i) permanent

injunctions restraining and enjoining Defendants from violating the federal securities laws, and

restraining and enjoining Defendants from engaging in certain further conduct; (ii) an order

directing Defendants to pay disgorgement with prejudgment interest; and (iii) an order directing

Defendants to pay civil money penalties.

II.    DEFENDANTS

       9.      McLane, age 51, is a resident of Hebron, Boone County, Kentucky. He was the

chief executive officer of Mindset 24 and co-founded the company along with Nash. McLane was

involved with several other short-lived and now-defunct MLMs that predate Mindset 24.

       10.     Nash, age 63, is a resident of Davenport, Polk County, Florida. He was the chief

technical officer of Mindset 24 and co-founded the company along with McLane. Nash was

involved with several other short-lived and now-defunct MLMs that predate Mindset 24.

III.   RELATED ENTITY

       11.     During the relevant time period, Mindset 24 was a Florida limited liability company

with its principal place of business in Florence, Boone County, Kentucky. McLane and Nash

equally controlled all essential operations of Mindset 24 and each owned 50% of the company

through separate entities that they controlled. Mindset 24 is now inactive and was dissolved




                                                 -3-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 4 of 20 - Page ID#: 4




administratively in September 2018. At no time did the company have a category of securities

registered with the Commission.

IV.    JURISDICTION AND VENUE

       12.     The Court has subject matter jurisdiction over this action pursuant to Sections

20(b), 20(d) and 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d) and 77v(a); and Sections

21(d) and 27(a) of the Exchange Act, 15 U.S.C. §§ 78u(d) and 78aa(a).

       13.     The Court has personal jurisdiction over Defendants and venue is proper in this

District pursuant to Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and Section 27(a) of

the Exchange Act, 15 U.S.C. § 78aa(a), because, among other things, McLane resides in this

District; Mindset 24 had its principal place of business in this District; and some or all of the acts

and transactions in which Defendants engaged and that constitute violations of the federal

securities laws occurred in this District.

       14.     In connection with the conduct alleged in this Complaint, Defendants, directly and

indirectly, singly or in concert with others, have made use of the means or instrumentalities of

interstate commerce, the means or instruments of transportation or communication in interstate

commerce, the mails, and/or the facilities of a national securities exchange – namely, through

Defendants’ use of the Internet and email correspondence when conducting the acts and

transactions described herein.

V.     FACTUAL BACKGROUND

       A.      Formation of Mindset 24

       15.     McLane approached Nash in the spring of 2017 with the idea for Mindset 24, and

in July 2017, they formed the company, each owning 50% through other separate entities that they

wholly controlled.



                                                 -4-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 5 of 20 - Page ID#: 5




       16.     Defendants structured Mindset 24 as a MLM operation – that is, an operation that

relied on investors (who were Participants) to both sell the Series Packages, and at the same time,

recruit other Participants to do the same. Both of the Defendants ran other MLM companies prior

to Mindset 24, and thus both were aware of the MLM structure.

       17.     The product offered by Mindset 24 – the Series Packages – came at four separate

levels of access to information and “mindset training” and at four price points: the Series 1 for

$100, the Series 2 for $400, the Series 3 for $1,000, and the Series 4 for $2,000. The information

and training in the packages consisted mainly of videos and workbooks from two marketing

partners, one of whom was an entrepreneur and television personality who appeared in the

television series “Shark Tank.” The higher the level of the package, the more material a Participant

had access to. And, as described below, a higher level entitled the Participant to a greater share in

the Compensation Plan. Accordingly, Defendants routinely placed more emphasis on marketing

the higher level packages to the public.

       18.     Defendants sold Series Packages to Participants in multiple U.S. states and

internationally, with the majority of sales occurring in the United States. At no time, however, did

Defendants require any Participants to be “accredited investors,” as that term is defined in the

federal securities laws.

       B.      The Compensation Plan

       19.     Like most MLM companies, Mindset 24 had a written Compensation Plan that

described how Participants could qualify for commissions by buying or selling the Series

Packages. Defendants devised the final version of the Compensation Plan in July 2017 and

published it on Mindset 24’s website, where it was made available to Participants.




                                                -5-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 6 of 20 - Page ID#: 6




       20.     Defendants’ earlier draft of the Compensation Plan, however, contained a “retail

bonus” and a “retail match.” These were incentives that would have provided that Participants

could earn commissions from sales of the Series Packages to bona fide retail customers – that is,

customers who were ultimate end-users of the product and who did not participate in the

Compensation Plan. Despite having these retail sales incentives in the draft, Defendants elected

to exclude them from the final version of the Compensation Plan.

       21.     The Compensation Plan touted three ways that Participants could earn commissions

from sales of Series Packages: (i) a “coded bonus,” which paid 25% of a sale; (ii) a “coded match,”

which also paid 25% of a sale; and (iii) profit sharing pools into which Defendants placed 20% of

the proceeds of all sales of Series Packages which then were split among participants in the pools

at varying levels. In short, the Compensation Plan would pay a total of 70% of sales proceeds to

Participants via this structure, while Defendants retained 30% for themselves as Mindset 24

revenue. Thus, Defendants and the Participants shared the profits from sales of the Series

Packages.

       22.     As a prerequisite for receiving any of the three commission types, a Participant first

had to buy or sell a given level of a Series Package and, in most instances, pay Mindset 24 a $50

annual fee and a $19.95 monthly fee. Defendants received these additional fees as part of their

operation of Mindset 24.

       23.     The higher the level of Series Package that a Participant bought or sold, the higher

the level of each commission the Participant was eligible to earn going forward, which incentivized

Participants to join at the highest level of Series Package possible.

       24.     The coded bonus was a recruitment-based commission paid to a Participant for

certain sales the Participant made or that were made by his or her assigned “downline” recruits



                                                 -6-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 7 of 20 - Page ID#: 7




(those investors the Participant recruited who then became Participants themselves). Whether a

Participant received the coded bonus for such a sale versus “passing it up” to a higher Participant

depended on an alternating pattern depicted in the Compensation Plan as follows:




       25.     Like the coded bonus, the coded match also was recruitment-based. Indeed, it paid

a 100% match to a Participant on any coded bonus received by that Participant’s direct recruits

(represented by the line of figures in the left-hand diagram, above). Being “matches,” these

payments were for identical amounts as the coded bonuses, but to receive them for sales of a given

level of a Series Package, a Participant had to have first sold two packages at that level or higher.

       26.     A Participant stood to earn significantly more in coded bonuses and coded matches

from sales made by his or her assigned downline recruits – versus his or her own sales – if those

downlines were successful in recruiting others. In that regard, the potential earning power of the

“upline” Participant was based on the efforts of his or her downline recruits.

       27.     The third and final type of commissions were those paid from eight profit sharing

pools, into which Defendants placed 20% of the proceeds of all sales of Series Packages. Each

Participant in a pool received a fractional pro rata share of those proceeds, with the share being

diluted as additional Participants were recruited to Mindset 24 and joined in the pool (with the

exception of the Founders Pool, described below). Thus, the more sales of Series Packages overall,

the more each Participant stood to earn.



                                                -7-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 8 of 20 - Page ID#: 8




       28.     The Compensation Plan advertised the pools as “the most exciting part of the

compensation plan, and the easiest way to earn,” stating that the pools “allow[] everyone, even

passive, or part-time sales agents, the ability to . . . earn commission[s]” and are the “EASIEST

WAY EVER TO MAKE MONEY! The average person can join and start earning off the ENTIRE

COMPANY.” Thus, a Participant could earn compensation from the pools simply by purchasing

a Series Package – no additional sales of the package by the Participant were necessary.

       29.     Qualifying for the lowest four pools (named “1 Star” to “4 Star”) required buying

or selling a Series Package with a number corresponding to, or higher than, the number of the pool.

Placement into the next three pools (named “5 Star,” “7 Star,” and “Superstar”) required

increasingly high levels of sales made by a Participant. And lastly, the Founders Pool was only

for those Participants who purchased the Series 4 Package early in September 2017, although the

cutoff date to qualify was subsequently extended for promotional purposes. Defendants were to

distribute 20% of the total sales proceeds across the pools in varying percentages, depicted in the

Compensation Plan as follows:




       C.      Defendants Receive a Legal Opinion Warning Them that Mindset 24 Risked
               Operating as a Pyramid Scheme

       30.     In July 2017, shortly after they had prepared the final version of the Compensation

Plan (which omitted the retail sales incentives they had included in the initial draft), Defendants

sought advice on the legality of the plan from a well-known MLM attorney who provided them a




                                               -8-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 9 of 20 - Page ID#: 9




written legal opinion dated July 21, 2017. Both Defendants received and reviewed the legal

opinion at the time it was provided.

         31.   Among other things, the legal opinion advised Defendants to make certain

modifications to Mindset 24 in order to operate as a legitimate MLM company and not as an illegal

pyramid scheme. Namely, the legal opinion strongly advocated for the Compensation Plan to

include a retail sales requirement, emphasizing that legitimate MLMs rely primarily on substantial

retail sales for compensation purposes, whereas pyramid schemes rely on recruiting and selling to

other participants. Indeed, the opinion highlighted areas where Mindset 24 risked operating as a

pyramid scheme, pointing to the Compensation Plan as incentivizing “buy to qualify” behavior

and aggressive recruitment of participants rather than retail customers. And, the opinion warned

of the unsustainability of pyramid schemes.

         32.   Despite having originally included retail sales incentives in the initial draft of the

Compensation Plan, and despite having been made aware of the attorney’s concerns in the legal

opinion, Defendants did not add a retail sales requirement to the final Compensation Plan, nor did

they modify any aspect of the plan identified as likely to encourage pyramid sales, instead

proceeding forward with the plan they had prepared and making it available to Participants.

         D.    Promotion of the Mindset 24 Scheme

         33.   Beginning on or about July 24, 2017 and continuing through at least May 10, 2018,

Defendants offered the Series Packages and actively promoted Mindset 24 as a legitimate MLM

online    to   the   general   public.    This    occurred    predominantly     via    its   website

(www.mindset24global.com), where prospective Participants completed online registrations.

They then were able to purchase Series Packages through the website mainly using bitcoin.




                                                 -9-
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 10 of 20 - Page ID#: 10




        34.     The website touted the Compensation Plan and made it available for all Participants

 to download. Defendants also displayed promotional videos about the company and emphasized

 the Compensation Plan. One such video advertised the potential of earning income “by simply

 exposing people to this . . . information” and stated that “if you can hand out a business card, or

 share a link on social media . . . our cutting edge system does the rest.”

        35.     Defendants also aggressively promoted the company on social media, YouTube,

 and emails sent to those who had registered online. For example, in early September 2017, the

 company’s public corporate Facebook page promoted the Founders Pool as a “prelaunch

 exclusive” for which individuals could qualify simply by buying a Series 4 package without

 making sales to others.

        36.     As another example, in a September 2017 YouTube interview with over five

 thousand views, McLane pitched the profit sharing pools and likened the Founders Pool to early-

 stage equity investing, stating:

        Imagine McDonalds, Coca-Cola, Microsoft, Apple. If they would have taken a sliver of a
        percent of the gross profit, and put it into a pool, for the first people that bought their
        product in the early days, how much money would they be sharing in on a daily basis
        today? And that’s what we wanted to do. For the people that truly believe . . . we want
        them to be rewarded. And by them making a commitment . . . once we launch . . . no one
        else is able to get in that pool. So it’s just a numbers game . . . . We believe that
        internationally, based on the growth we are seeing right now, we’re going to have millions
        and millions of customers around the world. Well, you can do the math.

        37.     During the relevant time period, Defendants controlled the content of Mindset 24’s

 website and its marketing materials. Participants did not play any role in the preparation or

 creation of the content, nor were Participants involved in managing the operation. Instead, a

 Participant merely had to refer a recruit to the website – once there, Defendants’ systems and

 materials did the rest.    Thus, the success of the recruitment (and corresponding level of

 compensation for the Participant) was substantially dependent on Defendants themselves.


                                                 - 10 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 11 of 20 - Page ID#: 11




        E.         Mindset 24 Operated as a Pyramid and Ponzi Scheme and, Like Most Such
                   Schemes, Eventually Collapsed

        38.        Sales of Series Packages to Participants began in early September 2017 and

 continued until at least April 2018. During that time, Defendants raised at least $1,028,620, mostly

 in bitcoin, from Participants.

        39.        Although the Compensation Plan gave Participants the option to qualify for

 commissions by selling Series Packages to others, rather than purchasing packages for themselves,

 92% of Participants bought Series Packages to qualify.              As described above, under the

 Compensation Plan, the coded bonus and coded match would kick in once the Participant’s recruits

 purchased the packages for themselves. Those recruits then became Participants, and recruited

 additional investors downline to become Participants, with benefits of the recruiting inuring upline.

        40.        To bring on a new recruit, a Participant merely had to share a digital link to Mindset

 24’s website associated with the Participant’s username and through which the recruit could then

 register, access the company’s “back office” system, and set up a bitcoin wallet for purchasing a

 Series Package and receiving commissions. Defendants managed and controlled this recruitment

 infrastructure.

        41.        None of the sales of Series Packages were bona fide retail sales; all purchasers

 became Participants placed into the Compensation Plan and received payouts under one or more

 parts of the plan. At least 216 Participants received the coded bonus or the coded match, while at

 least 790 Participants were placed into and received distributions from the profit sharing pools –

 even if those Participants did not recruit any other Participants or make any sales of the Series

 Packages. The 216 Participants recruited the remaining Participants, which meant all of the funds

 in the profit sharing pools ultimately were related to, or the result of, recruiting. In addition, at

 least 82% of all Participants paid some or all of the monthly and annual Participant fees. And of


                                                   - 11 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 12 of 20 - Page ID#: 12




 the Participants who did not receive a coded bonus or match but who were still placed into the

 profit sharing pools and received payouts, at least 80% of them paid some or all of the monthly

 and annual Participant fees.

        42.     Because the proceeds raised through sales of Series Packages derived from

 Participants who recruited additional Participants, the payouts under the Compensation Plan were

 made based solely on investments from the later Participants. In using the later investments to pay

 earlier Participants, Defendants knew, or were reckless in not knowing, that they were operating a

 classic Ponzi scheme.

        43.     Defendants also knew, or were reckless in not knowing, that Mindset 24 was not a

 legitimate MLM, but rather an illegal pyramid scheme. Both McLane and Nash had created and

 operated MLMs before Mindset 24. They had included retail sales incentives in the initial draft of

 the Compensation Plan, but ultimately omitted these incentives from the proposed final version.

 To avoid any potential confusion, when they submitted the proposed final version for review by a

 MLM attorney, the attorney told them that a retail sales requirement, and the existence of

 substantial retail sales, were the critical points of distinction between a legitimate MLM and an

 illegal pyramid scheme, and further advised them specifically to include a retail sales requirement

 in the Compensation Plan.

        44.     Furthermore, as the Mindset 24 operation was underway, Defendants knew, or were

 reckless in not knowing, that no bona fide retail sales were taking place; that almost all Participants

 were placed into the profit sharing pools; that the Compensation Plan specified that to take part in

 the plan, a Participant could either sell or purchase a Series Package, and the Compensation Plan

 allowed even passive Participants to benefit from the pools; and that all proceeds in the pools were

 related to, or the result of, recruiting. Defendants also knew, or were reckless in not knowing, that



                                                  - 12 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 13 of 20 - Page ID#: 13




 they were actively receiving some or all of the monthly and annual Participant fees from at least

 80% of those Participants who did not earn a coded bonus or match but who still were placed into

 the pools and received payouts. Accordingly, as Mindset 24 rewarded Participants with

 compensation based on recruitment rather than sales of the Series Packages to bona fide retail

 customers, the operation was an illegal pyramid scheme.

        45.     Because Defendants operated Mindset 24 as an illegal pyramid and Ponzi scheme,

 both knew, or were reckless in not knowing, the company was dependent on the continued

 recruitment of additional Participants rather than bona fide retail customers. Defendants were

 experienced in the industry, and thus knew, or were reckless in not knowing, that Mindset 24’s

 model was not sustainable. And because the MLM attorney warned Defendants of what ultimately

 befalls a pyramid scheme, Defendants knew, or were reckless in not knowing, Mindset 24 was

 destined to collapse. And yet, Defendants failed to disclose any of these details to Participants.

        46.     Indeed, the vast majority of the proceeds came in the first three months of Mindset

 24’s sales activity, after which sales fell off precipitously to virtually nothing, as the company

 progressed toward inevitable collapse, as indicated in the following chart:

                Month                  Proceeds               % of Total Proceeds
                September              $680,249               66.1%
                October                $156,162               15.2%
                November               $144,228               14.0%
                December               $24,672                2.4%
                January (2018)         $21,559                2.1%
                February               $270                   < 0.1%
                March                  $1,390                 0.1%
                April                  $90                    < 0.1%
                Total                  $1,028,620             100%




                                                - 13 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 14 of 20 - Page ID#: 14




        47.     By April 2018, Defendants were not realizing any new sales of Series Packages,

 although they continued to accept free web registrations from new potential Participants until at

 least May 2018.

        48.     The vast majority of Participants lost money. Of the at least 735 Participants who

 paid for a Series Package, 92% suffered losses, with an average loss of $1,168.

        F.      Defendants Misappropriated and Misallocated Commissions

        49.     Defendants paid Participants $694,983 in commissions in roughly the percentages

 the Compensation Plan advertised, but Defendants placed themselves at the top of the

 compensation structure, so as to receive approximately $51,587 of those commissions – an amount

 representing over 5% of the total proceeds from the sale of Series Packages. Defendants elected

 to treat this $51,587 as company revenue, on top of the monthly and annual Participant fees and

 the 30% of sales proceeds that Defendants had already retained.

        50.     In the MLM industry, commissions which could be paid to participants but which

 are retained by the company are referred to as “breakage.” Defendants knew, or were reckless in

 not knowing, what breakage was, but never disclosed to Participants that Defendants were actively

 engaged in breakage.     In fact, the Compensation Plan that Defendants created specifically

 represented that Mindset 24 had “absolutely no breakage.”

        51.     In addition, with respect to distributing proceeds to Participants in the profit sharing

 pools, Nash implemented a system that syphoned 0.5% of commissionable dollars from each of

 the four lowest pools (into which Participants were placed simply by purchasing Series Packages)

 and instead allocated those proceeds to the higher pools that were more difficult to qualify for.

 This was inconsistent with the pool allocations advertised in the Compensation Plan, and resulted

 in $19,344 being misappropriated from the pools containing the vast majority of passive



                                                 - 14 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 15 of 20 - Page ID#: 15




 Participants and placed into pools containing far fewer and more active Participants, as indicated

 in the following chart:

                              Amount Allocated             Advertised % of   Actual % of
               Pool Name
                                  to Pool                 Commissionable $ Commissionable $
           Star 1 Pool               $15,132.11                         2%            1.5%
           Star 2 Pool               $14,489.16                         2%            1.5%
           Star 3 Pool               $14,349.87                         2%            1.5%
           Star 4 Pool               $24,573.33                         3%            2.5%
           Star 5 Pool               $34,661.96                         3%            3.5%
           Star 7 Pool               $43,136.09                         4%            4.4%
           Super Star Pool           $22,530.20                         2%            2.3%
           Founders Pool             $22,237.19                         2%            2.3%


                                              COUNT I

                   Unregistered Offers and Sales of Securities in Violation of
                          Sections 5(a) and 5(c) of the Securities Act

                                    (Against Both Defendants)

         52.     The Commission repeats and realleges Paragraphs 1 through 51 of its Complaint.

         53.     The offer and sale of interests in the Compensation Plan was an offer and sale of

 securities.   Participants’ interests in the Compensation Plan were investment contracts.

 Participants made an investment of money – here bitcoin – in a common enterprise about which

 they were led to expect profits solely from the efforts of Defendants or third parties.

         54.     Defendants directly or indirectly offered and sold interests in the Compensation

 Plan and/or were necessary participants or substantial factors in the offer and sale of interests in

 the Compensation Plan because Defendants conceived of and planned the scheme through which

 the unregistered securities were offered and sold.

         55.     No registration statement was filed or in effect with the Commission pursuant to

 the Securities Act with respect to the securities and transactions described in this Complaint and

 no exemption from registration exists with respect to these securities and transactions.

                                                 - 15 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 16 of 20 - Page ID#: 16




         56.    Defendants directly or indirectly (a) made use of any means or instruments of

 transportation or communication in interstate commerce or of the mails to sell securities through

 the use or medium of a prospectus or otherwise; (b) carried or caused to be carried securities

 through the mails or in interstate commerce, by any means or instruments of transportation, for the

 purpose of sale or delivery after sale; and (c) made use of any means or instruments of

 transportation or communication in interstate commerce or of the mails to offer to sell or offer to

 buy through the use or medium of any prospectus or otherwise, any securities, without a

 registration statement having been filed or being in effect with the Commission as to such

 securities.

         57.    By reason of the foregoing, Defendants violated, and, unless enjoined, are

 reasonably likely to continue to violate, Sections 5(a) and 5(c) of the Securities Act, 15 U.S.C. §§

 77e(a) and 77e(c).

                                             COUNT II

                   Fraud in Violation of Section 17(a)(1) of the Securities Act

                                    (Against Both Defendants)

         58.    The Commission repeats and realleges Paragraphs 1 through 51 of its Complaint.

         59.    Defendants, in the offer or sale of any securities by the use of the means or

 instruments of transportation or communication in interstate commerce or by use of the mails,

 directly or indirectly knowingly or recklessly employed a device, scheme or artifice to defraud.

         60.    By reason of the foregoing, Defendants violated, and, unless enjoined, are

 reasonably likely to continue to violate, Section 17(a)(1) of the Securities Act, 15 U.S.C. §

 77q(a)(1).




                                                - 16 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 17 of 20 - Page ID#: 17




                                             COUNT III

                   Fraud in Violation of Section 17(a)(3) of the Securities Act

                                     (Against Both Defendants)

        61.     The Commission repeats and realleges Paragraphs 1 through 51 of its Complaint.

        62.     Defendants, in the offer or sale of securities by the use of the means or instruments

 of transportation or communication in interstate commerce or by use of the mails, directly or

 indirectly knowingly, recklessly or negligently engaged in a transaction, practice or course of

 business which operated or would operate as a fraud or deceit upon the purchaser of such securities.

        63.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

 reasonably likely to continue to violate, Section 17(a)(3) of the Securities Act, 15 U.S.C. §

 77q(a)(3).

                                             COUNT IV

          Fraud in Violation of Section 10(b) and Rule 10b-5(a) of the Exchange Act

                                     (Against Both Defendants)

        64.     The Commission repeats and realleges Paragraphs 1 through 51 of its Complaint.

        65.     Defendants directly or indirectly, by the use of the means or instrumentalities of

 interstate commerce, or of the mails, knowingly or recklessly employed a device, scheme or

 artifice to defraud, in connection with the purchase or sale of securities.

        66.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

 reasonably likely to continue to violate, Section 10(b) and Rule 10b-5(a) of the Exchange Act, 15

 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(a).




                                                 - 17 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 18 of 20 - Page ID#: 18




                                             COUNT V

          Fraud in Violation of Section 10(b) and Rule 10b-5(c) of the Exchange Act

                                     (Against Both Defendants)

        67.     The Commission repeats and realleges Paragraphs 1 through 51 of its Complaint.

        68.     Defendants directly or indirectly, by the use of the means or instrumentalities of

 interstate commerce, or of the mails, knowingly or recklessly engaged in an act, practice or course

 of business which operated or would operate as a fraud or deceit upon any person, in connection

 with the purchase or sale of securities.

        69.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

 reasonably likely to continue to violate, Section 10(b) and Rule 10b-5(c) of the Exchange Act, 15

 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c).



                                      RELIEF REQUESTED

        WHEREFORE, the Commission respectfully requests the Court find that Defendants

 committed the violations charged and that, as a result of these violations, Defendants received ill-

 gotten gains; and enter Judgments:

                                                  I.

                                       Permanent Injunctions

        Permanently restraining and enjoining Defendants, their officers, agents, servants,

 employees, attorneys, and all persons in active concert or participation with them, and each of

 them, from directly or indirectly violating the federal securities laws alleged in this Complaint;

 and further permanently restraining and enjoining Defendants, their officers, agents, servants,

 employees, attorneys, and all persons in active concert or participation with them, and each of



                                                 - 18 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 19 of 20 - Page ID#: 19




 them, from directly or indirectly offering, operating, or participating in any marketing or sales

 program in which a participant is compensated or promised compensation solely or primarily for

 inducing another person to become a participant in the program, or if such induced person induces

 another to become a participant in the program.

                                                 II.

                                           Disgorgement

        Ordering Defendants to disgorge, with prejudgment interest, the net profits they received

 from their ill-gotten gains as a result of the acts or courses of conduct alleged in this Complaint,

 pursuant to Section 21(d)(5) of the Exchange Act, 15 U.S.C. § 78u(d)(5).

                                                 III.

                                              Penalties

        Ordering Defendants to pay civil money penalties pursuant to Section 20(d) of the

 Securities Act, 15 U.S.C. § 77t(d); and Section 21(d)(3) of the Exchange Act, 15 U.S.C. §

 78u(d)(3).

                                                 IV.

                                           Further Relief

        Granting such other and further relief as the Court determines to be necessary and

 appropriate.

                                                   V.

                                     Retention of Jurisdiction

        Further, the Commission respectfully requests the Court retain jurisdiction over this action

 and over Defendants in order to implement and carry out the terms of all orders and decrees that




                                                - 19 -
Case: 2:20-cv-00122-WOB-CJS Doc #: 1 Filed: 08/31/20 Page: 20 of 20 - Page ID#: 20




 may hereby be entered, or to entertain any suitable application or motion by the Commission for

 additional relief within the jurisdiction of this Court.

                                           JURY DEMAND

         The Commission demands a trial by jury as to all claims so triable.



  DATED: August 31, 2020                           Respectfully submitted,

                                                   SECURITIES AND EXCHANGE COMMISSION

                                                   By:      /s/ Patrick R. Costello

                                                            Patrick R. Costello (Florida Bar No. 75034)
                                                            Attorney for Plaintiff
                                                            Securities and Exchange Commission
                                                            100 F Street NE
                                                            Washington, DC 20549-5949
                                                            Telephone: (202) 551-3982
                                                            Fax: (202) 772-9282
                                                            Email: costellop@sec.gov
                                                            Appearing pursuant to LR 83.2(b)




 OF COUNSEL:

 Benjamin Perlman
 Nina B. Finston
 Securities and Exchange Commission
 100 F Street NE
 Washington, DC 20549-5949




                                                  - 20 -
